Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim priority for JP foreign application 2020-012845, filed on 01/29/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 21, need to add the to “For each of road sections” for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “capable of” in claim 1 is a relative term which renders the claim indefinite. The term “capable of ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The communication device is thus rendered indefinite by the use of the term “capable of”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1:
Claim 1 is directed to an apparatus for map generation (i.e., a machine). Therefore, claim 1 is within at least one of the four statutory categories.
Step 2A, Prong 1:
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
An apparatus for collecting data for map generation, comprising: 
a communication device capable of communicating with a vehicle; 
a memory configured to store type information for designating which type of collection target data is to be collected for each of road sections, the collection target data representing a feature in the road section on a map to be generated or updated; 
and a processor configured to notify the vehicle of the type information with the communication device, 
and update the type information for each of the road sections, in the case that collection of the collection target data of the type designated for the road section has been completed, so as to stop collection of the collection target data in the road section.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “to store…” in the context of this claim encompasses a person storing the data collected, “to notify…” in the context of this claim encompasses a person taking information and sharing it, “update the…” in the context of this claim encompasses a person taking new information and replacing the old information, and “stop collection…” in the context of this claim encompasses a person looking at the data collected and deciding to stop collecting further data. Accordingly, the claim recites at least one abstract idea.
Step 2A, Prong 2:
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
An apparatus for collecting data for map generation, comprising: 
a communication device capable of communicating with a vehicle; 
a memory configured to store type information for designating which type of collection target data is to be collected for each of road sections, the collection target data representing a feature in the road section on a map to be generated or updated; 
and a processor configured to notify the vehicle of the type information with the communication device, 
and update the type information for each of the road sections, in the case that collection of the collection target data of the type designated for the road section has been completed, so as to stop collection of the collection target data in the road section.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “communicating with a vehicle…,” “designating…collection target data…,” and “collection of the… target data…,” the examiner submits that these limitations are insignificant extra-solution activities that merely send information to the vehicle and adding a designation to different information.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Dependent claims 2-4 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application, they are merely analyzing data from images, storing and sending information on intervals, and checking information Therefore, dependent claims 2-4 are not patent eligible under the same rationale as provided for in the rejection of Claim 1. Therefore, claims 1-4 are ineligible under 35 USC §101.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1:
Claim 5 is directed to a method for map generation (i.e., a process). Therefore, claim 5 is within at least one of the four statutory categories.
Step 2A, Prong 1:
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 5 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 5 recites:
A method for collecting data for map generation, comprising: 
notifying, with a communication device, a vehicle of type information for designating which type of collection target data is to be collected for each of road sections,
the collection target data representing a feature in the road section on a map to be generated or updated;
and updating the type information for each of the road sections, in the case that collection of the collection target data of the type designated for the road section has been completed, so as to stop collection of the collection target data in the road section.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “notifying…” in the context of this claim encompasses a person taking information and sharing it, “update the…” in the context of this claim encompasses a person taking new information and replacing the old information, and “stop collection…” in the context of this claim encompasses a person looking at the data collected and deciding to stop collecting further data. Accordingly, the claim recites at least one abstract idea.
Step 2A, Prong 2:
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method for collecting data for map generation, comprising: 
notifying, with a communication device, a vehicle of type information for designating which type of collection target data is to be collected for each of road sections,
the collection target data representing a feature in the road section on a map to be generated or updated;
and updating the type information for each of the road sections, in the case that collection of the collection target data of the type designated for the road section has been completed, so as to stop collection of the collection target data in the road section.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “with a communication…,” “designating…collection target data…,” and “collection of the… target data…,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a device to send information to the vehicle and adding a designation to different information.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Therefore, claim 5 is ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Liang CN109862084 (English Translation).
Regarding Claim 1, Liang teaches: An apparatus for collecting data for map generation, comprising (see at least [06] “The invention claims a map data updating method, device and system” That means the system is used for map updates by collecting data for the updates.):
a communication device capable of communicating with a vehicle (see at least [45] “the cloud server 10 sends the updated map to the unmanned vehicle 20, unmanned vehicle 20 receives the sent by the cloud server 10 road updating map so as to updating the unmanned vehicle 20 local map.” That means the cloud server communicates with the vehicle to share information.);
a memory configured to store type information for designating which type of collection target data is to be collected for each of road sections, the collection target data representing a feature in the road section on a map to be generated or updated (see at least [30 & 33] “this invention provides a map data updating system, comprising: a memory…..The invention claims a map data updating method, device and system and storage medium by determining the map to be updated in the section of the section identifier” That means the memory can be used to determine what parts of the road to update based in specific identifiers.);
and a processor configured to notify the vehicle of the type information with the communication device (see at least [116 & 118] “a processor 51, memory 52 for executing computer program, so as to realize each step method relates to the above embodiments......sends data collecting instruction information to the unmanned vehicle, data collecting indication information comprises: the link identifier, and a link identifier corresponding to the current collecting times of the link, receiving the road information corresponding to the road section mark sent by the unmanned vehicle according to the road information, obtain road updating map, updating the road map to the unmanned vehicle.” That means the processor is able to notify the vehicle of updates to specific road section mark.),
and update the type information for each of the road sections, in the case that collection of the collection target data of the type designated for the road section has been completed, so as to stop collection of the collection target data in the road section (see at least [100 & 101] “receiving the road information corresponding to the road section mark sent by the unmanned vehicle according to the road information, obtain road updating map, updating the road map to the unmanned vehicle.....before judging module 35, for receiving the unmanned vehicle sending road information corresponding to the road section identification, judging whether the road section mark corresponding to current collecting times of the link is greater than a preset threshold value, if it is more than the preset threshold value, then sending collecting success information to the unmanned vehicle, collecting success information is used for indicating the unmanned vehicle stops collecting work of the road corresponding to the road section mark.” That means the system is able to update specific parts of the map and stops collecting data once it has reached a preset threshold value.).

Regarding Claim 5, Liang teaches: A method for collecting data for map generation, comprising: (see at least [06] “The invention claims a map data updating method, device and system” That means the system is used for map updates by collecting data for the updates.):
notifying, with a communication device, a vehicle of type information for designating which type of collection target data is to be collected for each of road sections, (see at least [116 & 118] “a processor 51, memory 52 for executing computer program, so as to realize each step method relates to the above embodiments......sends data collecting instruction information to the unmanned vehicle, data collecting indication information comprises: the link identifier, and a link identifier corresponding to the current collecting times of the link, receiving the road information corresponding to the road section mark sent by the unmanned vehicle according to the road information, obtain road updating map, updating the road map to the unmanned vehicle.” That means the processor is able to notify the vehicle of updates to specific road section mark.);
the collection target data representing a feature in the road section on a map to be generated or updated; (see at least [30 & 33] “this invention provides a map data updating system, comprising: a memory…..The invention claims a map data updating method, device and system and storage medium by determining the map to be updated in the section of the section identifier” That means the memory can be used to determine what parts of the road to update based in specific identifiers.);
and updating the type information for each of the road sections, in the case that collection of the collection target data of the type designated for the road section has been completed, so as to stop collection of the collection target data in the road section (see at least [100 & 101] “receiving the road information corresponding to the road section mark sent by the unmanned vehicle according to the road information, obtain road updating map, updating the road map to the unmanned vehicle.....before judging module 35, for receiving the unmanned vehicle sending road information corresponding to the road section identification, judging whether the road section mark corresponding to current collecting times of the link is greater than a preset threshold value, if it is more than the preset threshold value, then sending collecting success information to the unmanned vehicle, collecting success information is used for indicating the unmanned vehicle stops collecting work of the road corresponding to the road section mark.” That means the system is able to update specific parts of the map and stops collecting data once it has reached a preset threshold value.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liang CN109862084 (English Translation), in view of Iddo WO2019195404 (English Translation).
Regarding Claim 2, Liang teaches all of the limitations of claim 1 as discussed above, furthermore, Liang teaches:
wherein the vehicle includes a camera mounted thereon (see at least [39] “unmanned driving vehicle also referred to as unmanned vehicle, unmanned driving vehicle is an electronic computer combines latest scientific achievements and modern automobile industry product, usually with automatic driving, automatic transmission, automatic identification function of the road. unmanned vehicle is provided with a lot of data collecting device. The video image collecting device,” That means the unmanned vehicle contains a video collecting device to collect information), 
the camera being configured to take a picture of surroundings of the vehicle to generate an image representing the surroundings (see at least [76] “road information comprises: position information, environment information, image information of the road section. For example, unmanned vehicle by radar, image collecting device (monocular camera, binocular camera), GPS device and collecting road information.” That means that road information from the surroundings comes from cameras obtaining images.),
However, Liang does not explicitly teach the limitations:
and types of the collection target data include a first type that is information for identifying the feature represented in the image, 
a second type including a sub-image of the image, 
and a third type including all the image.
However, Iddo teahes and types of the collection target data include a first type that is information for identifying the feature represented in the image (see at least [0369] “Data collection module 2708 may store instructions which, when executed by processor 110, cause system 100 to collect the navigational information requested by server 1230. For example, data collection module 2708 may cause monocular image analysis module 402 and/or stereo image analysis module 404 to identify a requested road feature type in images collected by image capture devices 122, 124, 126.” That means the module is able to detect specific road features from the collected images.), a second type including a sub-image of the image (see at least [0374] “In some embodiments, the request may include a navigational information collection rate, e.g., a rate of image collection for at least one camera of the host vehicle or of system 100, a desired image resolution, or an indication of an area of the FOV for which to collect data” That means that the system can focus on a specific area of the image to collect data from.), and a third type including all the image (see at least [0378] “At step 2812, processor 1 10 may retrieve the collected data from a memory, e.g., memory 140 or memory 150, of system 100. The retrieved requested navigational information may include raw data output by sensors 2802, analyzed image data, analyzed GPS data, and the like.” The information collected contains the whole image (raw data output).).
Iddo would be in a similar field as it also deals in the area of updating maps for an autonomous vehicle. Therefore, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Liang to use the technique of identifying a first type that is information for identifying the feature represented in the image, a second type including a sub-image of the image, and a third type including all the image as taught by Iddo. Doing so would lead to being able to decrease the collection rate of data based on information obtained and compared to the sparse map as recognized by Iddo (see at least [0376] “In some embodiments, server 1230 may determine whether or not a sparse map has sufficient data (e.g., the amount of data points or the number of vehicles contributing to the data is above a predetermined threshold) and may decrease a collection rate or preclude transmission of navigational information other than that associated with detected differences relative to the sparse map.”)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liang CN109862084 (English Translation), in view of Iwassa (U.S. Pub 20170307398).
Regarding Claim 3, Liang teaches all the limitations of claim 1 as discussed above, but Liang does not explicitly teach the limitation:
wherein the memory further stores a date and time of notification of the type information to the vehicle
and the processor notifies the vehicle of the type information again only after a predetermined period has elapsed since the date and time of the last notification of the type information to the vehicle.
However, Iwassa teaches wherein the memory further stores a date and time of notification of the type information to the vehicle (see at least [0026 & 0109] ““Accuracy information” denotes information that indicates accuracy of surrounding information, and is a value acquired by evaluating, on a scale of one through seven, accuracy of surrounding information detected by a product that belongs to each sensor type….When the information management server 120 calculates the contribution degree of each set of surrounding information in response to a request to calculate the contribution degree lowest value, the information management server 120 calculates the “elapsed time from when surrounding information was acquired” based on the present time and the time information associated with the set of surrounding information. Note that the “present time” means, for example, the time when the attribute information reception unit 701 has received the attribution information. Then, the information management server 120 calculates the contribution degree by substituting the “accuracy information” associated with the set of surrounding information, and the calculated “elapsed time from when surrounding information was acquired” in the above formula. Thus, the information management server 120 calculates the changed contribution degree acquired from reducing the accuracy information of the set of surrounding information according to the “elapsed time from when surrounding information was acquired”.” That means the contribution degree for the accuracy information is determined by the passage of time and date.) and the processor notifies the vehicle of the type information again only after a predetermined period has elapsed since the date and time of the last notification of the type information to the vehicle (see at least [0038-0039] “Also, the contribution determination unit 111 acquires the lowest contribution degree from among the contribution degrees of the respective sets of surrounding information already stored in the dynamic map information storage unit 122, from the information management server 120. Note that the lowest contribution degree that the contribution determination unit 111 thus acquires is the lowest contribution degree (hereinafter, referred to as the “contribution degree lowest value”) from among the contribution degrees of the sets of surrounding information with each of which the determined area information and the type information included in the attribution information are associated….Then, the contribution determination unit 111 determines whether to request the vehicle 130 to transmit the surrounding information, based on the information concerning the surrounding information collection situation (i.e., the number of stored sets and the contribution degree lowest value).” That means that once the contribution degree meets the lowest value set, information is provided to the vehicle again to restart collecting information.).
Iwassa would be in a similar field as it also deals in the area of map creation/updating. Therefore, it would have been obvious to those having ordinary skill in the art before the effective filling date of the instant application to modify Liang to use the technique of wherein the memory further stores a date and time of notification of the type information to the vehicle and the processor notifies the vehicle of the type information again only after a predetermined period has elapsed since the date and time of the last notification of the type information to the vehicle as taught by Iwassa. Doing so would lead to being able to reduce the load on communication traffic as recognized by Iwassa (see at least [0024] “to reduce communications traffic required to collect surrounding information.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liang CN109862084 (English Translation), in view of Toshihiro JP2018055581 (English Translation).
Regarding Claim 4, Liang teaches all the limitations of claim 1 as discussed above, but Liang does not explicitly teach the limitation:
wherein for each of the road sections, the type information further includes information indicating whether the collection target data is being collected,
and the processor notifies the vehicle of the type information when a planned travel route of the vehicle received from the vehicle with the communication device at least overlaps one of the road sections in which the collection target data is being collected.
However, Toshihiro teaches wherein for each of the road sections, the type information further includes information indicating whether the collection target data is being collected (see at least [45] “Further, the collection unit 311 transmits a road information upload request notification 2500 to the vehicle-mounted device 100 of the vehicle: A01 and the vehicle: C03 (S1117). FIG. 25 is a diagram illustrating request notifications 2500 that are transmitted to the onboard devices 100 of the selected vehicle: A01 and vehicle: C03, respectively. The request notification 2500 includes, for example, a road information collection point (point X in FIG. 25) that specifies a point from which information is collected and road information (image in FIG. 25) that specifies information to be collected.” That means the road information collection point is used to indicate whether specific road information is being collected),
and the processor notifies the vehicle of the type information when a planned travel route of the vehicle received from the vehicle with the communication device at least overlaps one of the road sections in which the collection target data is being collected (see at least [47-48] “As described above, according to the sequence of FIG. 11, the center device 11 sends a request notification only to vehicles 12 that pass the point X for which road information is collected and satisfy the specified upload condition. 2500 can be notified...
  FIG. 27 is a diagram for explaining an upload process from the vehicle 12. In the sequence of FIG. 27, the travel route management unit 212 of the vehicle-mounted device 100 of the vehicle 12 monitors the current position during travel and detects passing through the point X registered in the road information collection point information 2600 ( S2701). When detected, the travel route management unit 212 transmits an upload point passage notification to the providing unit 214 and notifies the passage of the point X (S2702).” That means that when the point x is detected on the current road, the vehicle is notified and the information is registered in the road information collection point.).
Toshihiro would be in a similar field as it also deals in the area of collecting road information. Therefore, it would have been obvious to those having ordinary skill in the art before the effective filling date of the instant application to modify Liang to use the technique of wherein for each of the road sections, the type information further includes information indicating whether the collection target data is being collected, and the processor notifies the vehicle of the type information when a planned travel route of the vehicle received from the vehicle with the communication device at least overlaps one of the road sections in which the collection target data is being collected as taught by Toshihiro. Doing so would lead to being able to reduce data being transmitted by efficiently collecting desired data as recognized by Toshihiro (see at least [47] “Therefore, it is possible to reduce the amount of data transmitted when collecting road information, and the center apparatus 11 can efficiently collect information to be collected.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Car navigation device, and system and server for updating map data thereof (JP2006018086)
Real-time updates to maps for autonomous navigation (US20180299274)
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOISES GASCA ALVA JR whose telephone number is
(571)272-3752. The examiner can normally be reached Monday-Friday 6:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For
additional questions, contact the Electronic Business Center (EBC) at 866-217-9197
(toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOISES GASCA ALVA/Examiner, Art Unit 4187                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667